Caton, C. J. The first question we propose to consider, is that of the jurisdiction of the court before which the prisoner was convicted. This question we shall determine solely upon the construction of the proviso of the first section of the fifth article of the constitution, without particular reference to the different acts of the legislature, by which it is supposed that the court has been deprived of jurisdiction. That proviso is this: “ Provided, that inferior local courts of civil and criminal jurisdiction may be established, by the general assemblies, in the cities of this State, but such courts shall have a uniform organization and jurisdiction in such cities.” We were first called upon to consider this provision of the constitution, in reference to this very court, in the case of Perry v. The People, 14 Ill. 496. The objection, and the only objection then raised to the court, was, that the legislature had established one court in one city of the State .only; whereas it was, by this clause of the constitution, required, when it attempted to exercise the power here conferred, to legislate for all the cities alike, and establish the same court, or courts, in each of the cities within the limits of the State. It was objected, and only objected, as this had not been done, and but one city had been provided with a court, that it was not authorized by the constitution. This, we say, was the only question presented by the record, and the only one the court was called upon to decide. That was decided by the court, and it was held that the legislature might establish courts in such cities alone, as the public exigencies in its judgment might require. It is true that the court, in its opinion, went beyond the case before it, and in anticipation of the future, made an admonitory remark, which contains an intimation, that all the courts in all the cities, which should be established, must have a uniform organization and jurisdiction. It is this: “ The ‘ uniformity of organization and jurisdiction ’ has respect to the courts and not to the cities as its antecedent. As these courts may be extended, care will be taken to introduce into other cities, one of a ‘uniform’ character of ‘organization and jurisdiction;’ as the power is restricted and confined to such character as shall produce uniformity in the mode of organization and extent of jurisdiction.” The remark was undoubtedly true and pertinent, that the uniformity of organization and jurisdiction, has respect to the courts and not to the cities; but it was not necessary to say how far that uniformity was required to extend. It was sufficient that the uniformity enjoined did not refer to cities, and that the General Assembly might legislate for one city and not for another. When the constitution was formed, it was easy to appreciate that the wants of the different cities of the State might be very-variant, so that some might require city courts and others not; and' it is equally obvious that the wants of one city may require one kind of a court, and those of another, another kind. It can hardly be presumed that the convention which framed the constitution could not appreciate and be impressed with the fact, that a court, to meet the wants of a city of one hundred thousand inhabitants, with its vast commercial transactions, should have a greater jurisdiction than for a city of but five thousand inhabitants. The truth is, they did appreciate this, and more, for they foresaw that the time might come when some of the cities of the State might require more than one city court, and provided for this contingency by authorizing, by this very clause of the constitution, the establishment of several courts in each city. The power to establish these courts is general, and without any restriction as to number, and the restriction which is provided, as to uniformity of organization and jurisdiction, applies to cases where several courts are established in the same city. In such a case, we can appreciate a propriety in requiring that they should be organized alike, and each vested with the same jurisdiction. We ought not to impute to. the convention, unless compelled to do so, the supposition that all cities requiring judicial facilities, no matter what their size or commerce, would need the same facilities, would require courts of the same organization and jurisdiction. But the language of this proviso, so far from compelling such a construction, absolutely constrains a different construction, and one precisely adapted to meet the various wants of the different cities of the State. The language" is : “ Such courts shall have a uniform organization and jurisdiction in such cities” If the design was to require all the courts in all the cities of the State to have a uniform organization and jurisdiction, the last three words were worse than useless. The words previously employed were as general as they well could be, and possibly would require the construction now contended for ; and seeing this, the others were added with an evident design of restricting the general terms previously employed. They could only have been inserted in a restricted sense, unless they were designed to enlarge the words previously employed, and that cannot be pretended, for those words were of themselves of the most enlarged and comprehensive character, which might well require restriction to prevent misconstruction. That these words were inserted for a purpose, all rules of construction require us to presume, for we must not say that they were inserted by the convention idly and without a purpose. We must then assign them the only office which they can perform, and that is, to restrict the broad expressions previously used, and hold that the uniformity required was among the several city courts which might be established in any given city, whose wants might require more than one city court. This answers the objection that since the organization of this court, with juris diction to try this offense, other courts have been established in other cities with more limited jurisdiction, not embracing this case. There are several other errors assigned, only a part of which we shall notice. The court erred, in admitting the original record of the deed from the prisoner to George I. Stow. In the first place, no sufficient foundation was laid for the introduction of secondary evidence of the contents of that deed. The presumption is that it was in the hands of the grantee, or in the recorder’s office, where the evidence left it. Search should have been made for it in both places, before any presumption could arise that it was lost or destroyed. Again, we have decided that the statute does not make the record of the deed evidence of its contents, without proof that it was a true copy. No such proof was given. But it is unnecessary to pursue further the minor errors assigned, as we are satisfied the indictment does not charge an offense under the 151st section of the ériminal code, under which it was framed, nor does the proof make out a case under that section. The case made comes nearer meeting a case under the 154th section. The judgment is reversed, and the prisoner discharged. Judgment reversed,.